Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 20, 2018                                                                                     Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  154530                                                                                                   David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
                                                                                                      Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                  SC: 154530
                                                                     COA: 332779
                                                                     Macomb CC: 2015-001454-FH
  ERIC JOSEPH WILLIAMS,
            Defendant-Appellant.

  _________________________________________/

         By order of March 7, 2017, the application for leave to appeal the August 11, 2016
  judgment of the Court of Appeals was held in abeyance pending the decision in People v
  Horton (Docket No. 150815). On order of the Court, the case having been decided on
  July 25, 2017, 500 Mich. 1034 (2017), the application is again considered, and it is
  DENIED, because we are not persuaded that the question presented should be reviewed
  by this Court.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 20, 2018
           s0209
                                                                                Clerk